

114 HRES 795 IH: Recognizing the 70th Anniversary of the Fulbright Program.
U.S. House of Representatives
2016-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 795IN THE HOUSE OF REPRESENTATIVESJune 21, 2016Mr. Hill (for himself, Mr. Crawford, Mr. Westerman, Mr. Womack, Mr. Cole, Mr. Takai, Mr. Rangel, Mr. Kilmer, Mr. Lowenthal, Mr. McGovern, Mr. Meeks, and Mr. Pearce) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONRecognizing the 70th Anniversary of the Fulbright Program.
	
 Whereas August 1, 2016, marks the 70th anniversary of President Harry S. Truman signing into law the Fulbright Act of 1946;
 Whereas the Fulbright Program was established by Senator James William Fulbright of Arkansas for the promotion of international good will through the exchange of students in the fields of education, culture, and science;
 Whereas the Fulbright Program is sponsored by the Bureau of Educational and Cultural Affairs of the Department of State;
 Whereas the Fulbright Program provides approximately 8,000 grants annually and currently operates in over 160 countries, including 50 that have established cost-sharing binational commissions;
 Whereas 1,300 United States higher education institutions, both public and private, host students at home and send scholars abroad;
 Whereas current Fulbright students and scholars hail from all 50 States and 2 United States territories, and approximately a quarter are from minority or underrepresented populations;
 Whereas more than 370,000 persons from across the globe have benefited from this unique opportunity;
 Whereas alumni of the Fulbright Program include 54 Nobel Prize laureates, 82 recipients of the Pulitzer Prize, 33 heads of state, 16 Presidential Medal of Freedom recipients, 8 members of the United States Congress, and a former Secretary-General of the United Nations;
 Whereas, on April 21, 2016, an American Elm was planted on the Capitol grounds in recognition of the 70th anniversary of the Fulbright Program; and
 Whereas the Fulbright Program promotes United States higher education abroad and remains a valuable diplomatic tool: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 70th anniversary of the founding of the Fulbright Program;
 (2)encourages the President and the Secretary of State to work with the Bureau of Educational and Cultural Affairs to support the work of the Fulbright Program;
 (3)congratulates all recipients of Fulbright awards, both past and present; and (4)calls on students, scholars, and professionals around the world to seek out opportunities to engage with each other and promote international good will.
			